OPINION
BELCHER, Judge.
This is an extradition case. After a hearing on appellant’s application for writ of habeas corpus he gave notice of appeal from an order of the 174th District Court of Harris County remanding him to the sheriff of said county for delivery to an agent of the State of Louisiana.
The executive warrant of the Governor of this State, the requisition of the Governor of Louisiana and all accompanying and supporting instruments were introduced in evidence upon the hearing. They made out a prima facie case authorizing the return of the appellant.
The demand of the Governor of Louisiana and the accompanying instruments show that the appellant had been convicted of simple burglary, crime against nature, and simple robbery, felonies under the law of the State of Louisiana; that while serving these sentences he was paroled and later charged with violating the terms and conditions of said parole which requires his return to Louisiana to be dealt with according to law.
The pertinent statutes of the State of Louisiana are made a part of the record.
The appellant did not testify or offer any evidence and no brief has been filed in his behalf.
Under the executive warrant of the Governor of this State, the requisition and accompanying instruments of the demanding state, and the record, the trial court was authorized to conclude as he did and remand the appellant to custody for extradition.
The judgment is affirmed.